Exhibit 10.F

SECOND AMENDED AND RESTATED

LIMITED LIABILITY COMPANY AGREEMENT

OF

SOUTHERN NATURAL GAS COMPANY, L.L.C.

A DELAWARE LIMITED LIABILITY COMPANY

PREAMBLE

This SECOND AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT of Southern
Natural Gas Company, L.L.C. (the “Company”) is entered into effective as of the
14th day of February, 2012, by El Paso Pipeline Partners Operating Company,
L.L.C. (the “Member”).

WHEREAS, the Company was formed as a limited liability company under the Act (as
hereinafter defined) pursuant to the filing of the Certificate of Formation (as
hereinafter defined) on August 1, 2011, and the execution of that certain
Agreement of Limited Liability Company dated as of August 1, 2011, by EPPP CIG
GP Holdings, L.L.C., a Delaware limited liability company and EPPP SNG GP
Holdings, L.L.C. (the “Original Agreement”);

WHEREAS, on August 1, 2011, EPPP CIG GP Holdings, L.L.C. distributed its
membership interest in the Company to the Member;

WHEREAS, on August 1, 2011, EPPP SNG GP Holdings, L.L.C. merged into the Member
and a First Amended and Restated Limited Liability Company (“First A&R LLC
Agreement”) was entered into; and

NOW, THEREFORE, the Member desires that the First A&R LLC Agreement be amended
and restated in its entirety, and that the Company continue on the terms set
forth in this Agreement.

ARTICLE I

DEFINITIONS AND TERMS

SECTION 1.01. Definitions. Unless the context otherwise requires, the following
terms shall have the following meanings for the purposes of this Agreement:

“Act” means the Delaware Limited Liability Company Act, 6 Del C. §§ 18-101, et
seq., as amended from time to time (or any corresponding provisions of
succeeding law).



--------------------------------------------------------------------------------

“Agreement” means this Limited Liability Company Agreement, as the same may be
amended from time to time.

“Capital Contribution” means a capital contribution made by the Member pursuant
to Section 3.01 or 3.02.

“Certificate of Formation” means the Certificate of Formation filed with the
Secretary of State of the State of Delaware on August, 2011, to form the Company
pursuant to the Act, as originally executed by Stacy J. James (as an authorized
person within the meaning of the Act) and as amended, modified, supplemented or
restated from time to time, as the context requires.

“Committee Member” shall have the meaning given such term in Section 6.02.

“Company” means the limited liability company formed pursuant to this Agreement.

“Distributable Cash” means cash (in U.S. dollars) of the Company that the Member
determines is available for distribution.

“Interest” means the ownership interest in the Company at any time, including
the right of the Member to any and all benefits to which the Member may be
entitled as provided in this Agreement, together with the obligations of the
Member to comply with all the terms and provisions of this Agreement.

“Management Committee” means the committee comprised of the individuals
designated by the Members in accordance with Section 6.01 and all other
individuals designated by the Members to serve as a representative on such
committee in accordance with Article VI; and references in this Agreement to the
Management Committee shall refer to such individuals collectively in their
capacity as representatives on such committee.

“Member” refers to the Member set forth in Exhibit A hereto and any other member
or members admitted to the Company in accordance with this Agreement or any
amendment or restatement hereof.

“Person” has the meaning set forth in the Act.

SECTION 1.02. Terms Generally. The definitions in Section 1.01 shall apply
equally to both the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. All references herein to Articles, Sections and
Exhibits shall be deemed to be references to Articles and Sections of, and
Exhibits to, this Agreement unless the context shall otherwise require. The
words “include”, “includes” and “including” shall be deemed to be followed by
the phrase “without limitation.”

 

2



--------------------------------------------------------------------------------

ARTICLE II

FORMATION

SECTION 2.01. Name. The name of the Company shall be as set forth in the
Preamble hereof. All business of the Company shall be conducted under such name
and title to all property, real, personal, or mixed, owned by or leased to the
Company shall be held in such name. Notwithstanding the preceding sentence, the
Member may change the name of the Company or adopt such trade or fictitious
names as it may determine.

SECTION 2.02. Term. The term of the Company commenced on the date of filing of
the Certificate of Formation of the Company in the Office of the Secretary of
State of Delaware (the “Effective Date”). The term of the Company shall continue
until terminated as provided in Article VIII hereof.

SECTION 2.03. Principal Place of Business. The principal place of business of
the Company shall be located at 1001 Louisiana, Houston, Texas 77002. The Member
may establish other offices at other locations.

SECTION 2.04. Agent for Service of Process. The Corporation Trust Company shall
be the registered agent of the Company upon whom process against it may be
served. The address of such agent within the State of Delaware is: Corporation
Trust Center, 1209 Orange Street, City of Wilmington, County of New Castle,
Delaware 19801.

SECTION 2.05. Purposes of the Company. The Company has been organized to engage
in any lawful act or activity for which a Delaware limited liability company may
be formed.

ARTICLE III

CAPITAL CONTRIBUTIONS

SECTION 3.01. Capital Contribution. The Member may contribute cash or other
property to the Company as it shall decide, from time to time. The initial
contribution shall be one thousand dollars ($1,000), payable immediately.

SECTION 3.02. Additional Capital Contributions. If at any time the Member shall
determine that additional funds or property are necessary or desirable to meet
the obligations or needs of the Company, the Member may make additional Capital
Contributions.

SECTION 3.03. Limitation on Liability. The liability of the Member shall be
limited to its Interest in the Company, and the Member shall not have any
personal liability to contribute money to, or in respect of, the liabilities or
the obligations of the Company, except as set forth in the Act.

SECTION 3.04. Withdrawal of Capital; Interest. The Member may not withdraw
capital or receive any distributions, except as specifically provided herein. No
interest shall be paid by the Company on any Capital Contributions.

 

3



--------------------------------------------------------------------------------

ARTICLE IV

DISTRIBUTIONS

SECTION 4.01. Distributions. Except as otherwise provided in the Act, all
Distributable Cash of the Company shall be distributed to the Member, or
distributions in kind may be made to the Member at such times as the Member
shall determine.

ARTICLE V

BOOKS AND RECORDS

SECTION 5.01. Books and Records. The Member shall keep or cause to be kept
complete and accurate books of account and records that shall reflect all
transactions and other matters and include all documents and other materials
with respect to the Company’s business that are usually entered into and
maintained by Persons engaged in similar businesses. All Company financial
statements shall be accurate in all material respects, shall fairly present the
financial position of the Company and the results of its operations and
Distributable Cash and transactions in its reserve accounts, and shall be
prepared in accordance with generally accepted accounting principles, subject,
in the case of quarterly statements, to year-end adjustments. The books of the
Company shall at all times be maintained at the principal office of the Company
or at such other location as the Member decides.

ARTICLE VI

MANAGEMENT OF THE COMPANY

SECTION 6.01. Management by Management Committee. The business and affairs of
the Company shall be fully vested in, and managed by, a Management Committee
(the “Management Committee”) and subject to the discretion of the Management
Committee, officers elected pursuant to Section 6.12. The Management Committee
and officers shall collectively constitute “managers” of the Company within the
meaning of the Act. Except as otherwise provided in this Agreement, the
authority and functions of the Management Committee, on the one hand, and of the
officers, on the other hand, shall be identical to the authority and functions
of the board of directors and officers, respectively, of a corporation organized
under the General Corporation Law of the State of Delaware. The officers shall
be vested with such powers and duties as are set forth in Section 6.12 and as
are specified by the Committee. Accordingly, except as otherwise specifically
provided in this Agreement, the business and affairs of the Company shall be
managed under the direction of the Management Committee, and the day-to-day
activities of the Company shall be conducted on the Company’s behalf by the
officers who shall be agents of the Company.

SECTION 6.02. Number, Qualification, Tenure. The number of members constituting
the Management Committee shall be no less than two (each a “Committee Member”
and, collectively, the “Committee Members”), and may be fixed from time to time
pursuant to a resolution adopted by the Committee Members. A Committee

 

4



--------------------------------------------------------------------------------

Member need not be a Member. Each Committee Member shall be elected or approved
by the Member at an annual meeting of the Member and shall serve as a Committee
Member of the Company for a term of one year (or their earlier death or removal
from office) or until their successors are elected and qualified. The initial
Committee Members of the Company shall be Norman G. Holmes, Daniel B. Martin,
Bryan W. Neskora and James C. Yardley.

SECTION 6.03. Regular Meetings. Regular meetings of the Management Committee
shall be held at such time and place as shall be designated from time to time by
resolution of the Management Committee. Notice of such regular meetings shall
not be required.

SECTION 6.04. Special Meetings. A special meeting of the Management Committee
may be called at any time at the request of the President or any two Committee
Members.

SECTION 6.05. Notice. Written notice of all special meetings of the Management
Committee must be given to all Committee Members at least one business day prior
to any special meeting of the Management Committee.

All notices and other communications to be given to Committee Members shall be
sufficiently given for all purposes hereunder if in writing and delivered by
hand, courier or overnight delivery service or three days after being mailed by
certified or registered mail, return receipt requested, with appropriate postage
prepaid, or when received in the form of a telegram or facsimile, and shall be
directed to the address or facsimile number as such Committee Member shall
designate by notice to the Company. Neither the business to be transacted at,
nor the purpose of, any regular or special meeting of the Management Committee
need be specified in the notice of such meeting, except for amendments to this
Agreement, as provided herein.

Attendance of a Committee Member at a meeting shall constitute waiver of notice
of such meeting, except where such Committee Member attends the meeting for the
express purpose of objecting to the transaction of business on the ground that
the meeting is not lawfully called or convened. A meeting may be held at any
time without notice if all the Committee Members are present or if those not
present waive notice of the meeting either before or after such meeting.

SECTION 6.05. Action by Consent of Management Committee. To the extent permitted
by applicable law, the Management Committee, or any committee of the Management
Committee, may act without a meeting so long as all Committee Members or
committee shall have executed a written consent with respect to any action taken
in lieu of a meeting.

SECTION 6.06. Conference Telephone Meetings. Committee Members or members of any
committee of the Management Committee may participate in a meeting of the
Management Committee or such committee by means of conference telephone or
similar communications equipment by means of which all persons participating in
the meeting can hear each other, and such participation in a meeting shall
constitute presence in person at such meeting.

 

5



--------------------------------------------------------------------------------

SECTION 6.07. Quorum. A majority of all Committee Members, present in person or
participating in accordance with Section 6.06, shall constitute a quorum for the
transaction of business, but if at any meeting of the Management Committee there
shall be less than a quorum present, a majority of the Committee Members present
may adjourn the meeting from time to time without further notice. Except as
otherwise required by applicable law, all decisions of the Management Committee,
or any committee of the Management Committee, shall require the affirmative vote
of a majority of all Committee Members, or any committee of the Management
Committee, respectively. The Committee Members present at a duly organized
meeting may continue to transact business until adjournment, notwithstanding the
withdrawal of enough Committee Members to leave less than a quorum.

SECTION 6.08. Vacancies; Increases in the Number of Committee Members. Vacancies
and newly created positions resulting from any increase in the number of
Committee Members shall be filled by the Member in its sole discretion. Any
Committee Member so chosen shall hold office until the next annual election and
until his successor shall be duly elected and shall qualify, unless sooner
displaced.

SECTION 6.09. Committees. Unless the Management Committee otherwise provides,
each committee designated by the Management Committee may make, alter and repeal
rules for the conduct of its business. In the absence of a provision by the
Management Committee or a provision in the rules of such committee to the
contrary, a majority of the entire authorized number of members of such
committee shall constitute a quorum for the transaction of business, the vote of
a majority of the members present at a meeting at the time of such vote if a
quorum is then present shall be the act of such committee, and in other respects
such committee shall conduct its business in the same manner as the Management
Committee conducts its business. Nothing herein shall be deemed to prevent the
Management Committee from appointing one or more committees consisting in whole
or in part of persons who are not Committee Members; provided, however, that no
such committee shall have or may exercise any authority of the Management
Committee.

SECTION 6.10. Removal. Any Committee Member or the entire Management Committee
may be removed at any time, with or without cause, by the Member.

SECTION 6.11 Compensation of Committee Members. Except as expressly provided in
any written agreement between the Company and a Committee Member or by
resolution of the Management Committee, no Committee Member shall receive any
compensation from the Company for services provided to the Company in its
capacity as a Committee Member, except that each Committee Member shall be
compensated for attendance at Management Committee meetings at rates of
compensation as from time to time established by the Board or a committee
thereof; provided, however, that Committee Members who are also employees of the
Company or any affiliate thereof shall receive no compensation for their
services as Committee Members or committee members. In

 

6



--------------------------------------------------------------------------------

addition, the Committee Members who are not employees of the Company or any
affiliate thereof shall be entitled to be reimbursed for out-of-pocket costs and
expenses incurred in connection with attending meetings of the Management
Committee or committees thereof.

SECTION 6.12. Officers. Such of the following officers shall be elected as the
Management Committee deems necessary or appropriate: a President, one or more
Executive Vice Presidents, one or more Senior Vice Presidents, one or more Vice
Presidents, a Secretary, a Treasurer, a Controller, one or more Assistant Vice
Presidents, Assistant Secretaries, Assistant Treasurers and Assistant
Controllers, and such other officers with such titles and powers and/or duties
as the Management Committee shall from time to time determine. Officers may be
designated for particular areas of responsibility and simultaneously serve as
officers of subsidiaries or divisions. Any officer so elected may resign at any
time upon written notice to the Management Committee. Such resignation shall
take effect at the time specified therein, and unless otherwise specified
therein, no acceptance of such resignation shall be necessary to make it
effective. Any officer may be removed, with or without cause, by the Management
Committee. Any such removal shall be without prejudice to the contractual rights
of such officer, if any, with the Company, but the election or appointment of
any officer shall not of itself create contractual rights. Any number of offices
may be held by the same person. Any vacancy occurring in any office by death,
resignation, removal or otherwise may be filled for the unexpired portion of the
term by the Management Committee.

(a) President. The President shall have general control of the business,
affairs, operations and property of the Company, subject to the supervision of
the Management Committee. He may sign or execute, in the name of the Company,
all deeds, mortgages, bonds, contracts or other undertakings or instruments,
except in cases where the signing or execution thereof shall have been expressly
delegated by the Management Committee to some other officer or agent of the
Company. He shall have and may exercise such powers and perform such duties as
may be provided by law or as are incident to the office of President of a
company (as if the Company were a Delaware corporation) and such other duties as
are assigned from time to time by the Management Committee.

(b) Vice Presidents. Each Executive Vice President, Senior Vice President, Vice
President and Assistant Vice President shall have such powers and perform such
duties as may be provided by law or as may from time to time be assigned to him,
either generally or in specific instances, by the Management Committee or the
President. Any Executive Vice President or Senior Vice President may perform any
of the duties or exercise any of the powers of the President at the request of,
or in the absence or disability of, the President or otherwise as occasion may
require in the administration of the business and affairs of the Company.

Each Executive Vice President, Senior Vice President, Vice President and
Assistant Vice President shall have authority to sign or execute all deeds,
mortgages, bonds, contracts or other instruments on behalf of the Company,
except in cases where the signing or execution thereof shall have been expressly
delegated by the Management Committee to some other officer or agent of the
Company.

 

7



--------------------------------------------------------------------------------

(c) Secretary. The Secretary shall keep the records of the Company, in books
provided for the purpose; he shall be custodian of the seal or seals of the
Company; he shall see that the seal is affixed to all documents requiring same,
the execution of which, on behalf of the Company, under its seal, is duly
authorized, and when said seal is so affixed he may attest same; and, in
general, he shall perform all duties incident to the office of the secretary of
a company (as if the Company were a Delaware corporation), and such other duties
as from time to time may be assigned to him by the Management Committee or the
President or as may be provided by law. Any Assistant Secretary may perform any
of the duties or exercise any of the powers of the Secretary at the request of,
or in the absence or disability of, the Secretary or otherwise as occasion may
require in the administration of the business and affairs of the Company.

(d) Treasurer. The Treasurer shall have charge of and be responsible for all
funds, securities, receipts and disbursements of the Company, and shall deposit,
or cause to be deposited, in the name of the Company, all moneys or other
valuable effects in such banks, trust companies or other depositories as shall,
from time to time, be selected by or under authority of the Management
Committee; if required, he shall give a bond for the faithful discharge of his
duties, with such surety or sureties as the Management Committee may determine;
he shall keep or cause to be kept full and accurate records of all receipts and
disbursements in books of the Company and shall render to the Management
Committee or the President, whenever requested, an account of the financial
condition of the Company (as if the Company were a Delaware corporation); and,
in general, he shall perform all the duties incident to the office of treasurer
of a company, and such other duties as may be assigned to him by the Management
Committee or the President or as may be provided by law.

(e) Controller. The Controller shall be the chief accounting officer of the
Company. He shall keep full and accurate accounts of the assets, liabilities,
commitments, receipts, disbursements and other financial transactions of the
Company; shall cause regular audits of the books and records of account of the
Company and supervise the preparation of the Company’s financial statements;
and, in general, he shall perform the duties incident to the office of
controller of a company (as if the Company were a Delaware corporation) and such
other duties as may be assigned to him by the Management Committee or the
President or as may be provided by law. If no Controller is elected by the
Management Committee, the Treasurer shall perform the duties of the office of
controller.

(f) Tax Officer. The Tax Officer shall have the authority to sign or execute on
behalf of this Company any federal, foreign, Indian, state or local tax return
or report, claim for refund of taxes, extension of a statute of limitation,
administrative tax appeals filings and any other document relating to this
Company’s tax responsibilities.

ARTICLE VII

TRANSFERS OF COMPANY INTERESTS

SECTION 7.01. Transfers. The Member may, directly or indirectly, sell, assign,

 

8



--------------------------------------------------------------------------------

transfer, pledge, hypothecate or otherwise dispose of all or any part of its
Interest. Any Person acquiring the Member’s Interest shall be admitted to the
Company as a substituted Member with no further action being required on the
part of the Member.

ARTICLE VIII

DISSOLUTION AND TERMINATION

SECTION 8.01. Dissolution. The Company shall be dissolved and its business wound
up upon the decision made at any time by the Member to dissolve the Company, or
upon the occurrence of any event of dissolution under the Act.

SECTION 8.02. Liquidation. Upon dissolution, the Company’s business shall be
liquidated in an orderly manner. The Member shall wind up the affairs of the
Company pursuant to this Agreement and in accordance with the Act, including,
without limitation, Section 18-804 thereof.

SECTION 8.03. Distribution of Property. If in the discretion of the Member it
becomes necessary to make a distribution of Company property in kind in
connection with the liquidation of the Company, such property shall be
transferred and conveyed to the Member subject to Section 18-804 of the Act.

ARTICLE IX

INDEMNIFICATION

SECTION 9.01. General. Except to the extent expressly prohibited by the Act, the
Company shall indemnify each Person made or threatened to be made a party to any
action or proceeding, whether civil or criminal, by reason of the fact that such
Person or such Person’s testator or intestate is or was a member or officer of
the Company, against judgments, fines (including excise taxes assessed on a
Person with respect to an employee benefit plan), penalties, amounts paid in
settlement and reasonable expenses, including attorneys’ fees, actually and
necessarily incurred in connection with such action or proceeding, or any appeal
therefrom; provided that no such indemnification shall be made if a judgment or
other final adjudication adverse to such Person establishes that his conduct did
not meet the then applicable minimum statutory standards of conduct; and
provided, further, that no such indemnification shall be required in connection
with any settlement or other non-adjudicated disposition of any threatened or
pending action or proceeding unless the Company has given its prior consent to
such settlement or such other disposition, which consent shall not be
unreasonably withheld.

SECTION 9.02. Reimbursement. The Company shall advance or promptly reimburse,
upon request, any Person entitled to indemnification hereunder for all expenses,
including attorneys’ fees, reasonably incurred in defending any action or
proceeding in advance of the final disposition thereof upon receipt of an
undertaking by or on behalf of such Person (in form and substance satisfactory
to the Company) to repay such amount if such Person is ultimately found not to
be entitled to indemnification or, where indemnification is granted, to the
extent the expenses so advanced or reimbursed exceed the amount to which such
Person is entitled; provided that such Person shall

 

9



--------------------------------------------------------------------------------

cooperate in good faith with any request by the Company that common counsel be
utilized by the parties to an action or proceeding who are similarly situated
unless to do so would be inappropriate due to actual or potential conflicts of
interest between or among such parties; and provided, further, that the Company
shall only advance attorneys’ fees in respect of legal counsel approved by the
Company, such approval not to be unreasonably withheld.

SECTION 9.03. Availability. The right to indemnification and advancement of
expenses under this provision is intended to be retroactive and shall be
available with respect to any action or proceeding which relates to events prior
to the effective date of this provision.

SECTION 9.04. Indemnification Agreement. The Company is authorized to enter into
agreements with any of its members or officers extending rights to
indemnification and advancement of expenses to such Person to the fullest extent
permitted by applicable law, but the failure to enter into any such agreement
shall not affect or limit the rights of such Person pursuant to this provision.

SECTION 9.05. Enforceability. In case any provision in this Article IX shall be
determined at any time to be unenforceable in any respect, the other provisions
shall not in any way be affected or impaired thereby, and the affected
provisions shall be given the fullest possible enforcement in the circumstances,
it being the intention of the Company to provide indemnification and advancement
of expenses to its members and officers, acting in such capacities, to the
fullest extent permitted by law.

SECTION 9.06. No Amendments. No amendment or repeal of this provision shall
apply to or have any effect on the indemnification of, or advancement of
expenses to, the Member or any officer of the Company for, or with respect to,
acts or omissions of such Member or officer occurring prior to such amendment or
repeal.

SECTION 9.07. Not Exclusive. The foregoing shall not be exclusive of any other
rights to which the Member or any officer may be entitled as a matter of law and
shall not affect any rights to indemnification to which Company personnel other
than the Member or officers may be entitled by contract or otherwise.

ARTICLE X

MISCELLANEOUS

SECTION 10.01. Amendments and Consents. This Agreement may be modified or
amended only by the Member.

SECTION 10.02. Benefits of Agreement. None of the provisions of this Agreement
shall be for the benefit of or enforceable by any creditor of the Company or the
Member.

SECTION 10.03. Integration. This Agreement constitutes the entire agreement
pertaining to the subject matter hereof and supersedes all prior and
contemporaneous agreements in connection therewith. No covenant, representation
or condition not expressed in this Agreement shall affect, or be effective to
interpret, change or restrict, the express provisions of this Agreement.

 

10



--------------------------------------------------------------------------------

SECTION 10.04. Headings. The titles of Articles and Sections of this Agreement
are for convenience only and shall not be interpreted to limit or amplify the
provisions of this Agreement.

SECTION 10.05. Counterparts. This Agreement may be executed in multiple
counterparts, each of which shall be deemed an original and all of which, taken
together, shall constitute one and the same instrument, which may be
sufficiently evidenced by one counterpart.

SECTION 10.06. Severability. Each provision of this Agreement shall be
considered separable and if for any reason any provision or provisions hereof
are determined to be invalid and contrary to any existing or future law, such
invalidity shall not impair the operation of or affect those portions of this
Agreement, which are valid.

SECTION 10.07. Applicable Law. This Agreement shall be construed in accordance
with, and governed by, the laws of the State of Delaware, without regard to its
conflict of law principles.

SECTION 10.08. Security. For purposes of providing for transfer of, perfection a
security interest in, and other relevant matters related to, a membership
interest in the Company, each membership interest in the Company shall be deemed
to be a ‘security’ subject to the rules set forth in Chapters 8 and 9 of the
Texas Uniform Commercial Code and any similar Uniform Commercial Code provision
adopted by the States of New York or Delaware or any other relevant
jurisdiction.

IN WITNESS WHEREOF, this Second Amended & Restated Limited Liability Company
Agreement has been duly executed by El Paso Pipeline Partners Operating Company,
L.L.C., effective as of the 14th day of February, 2012.

 

EL PASO PIPELINE PARTNERS

OPERATING COMPANY, L.L.C.

By:  

/s/ John J. Hopper

  John J. Hopper   Vice President and Treasurer

 

11



--------------------------------------------------------------------------------

Exhibit A

Percentage Interests

 

 

     Percentage Interest  

Member:

  

El Paso Pipeline Partners Operating Company, L.L.C.

1001 Louisiana Street

Houston, Texas 77002

     100 % 

 

12